DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-7, 14 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of He et al. (U.S. PGPub 2020/0037343) teaches the first UE is configured or pre-configured with a sidelink resource pool for sidelink transmission (A UE determines (i.e., base station does not schedule) sidelink transmission resource(s) within sidelink resources configured by base station/network or pre-configured sidelink resources; See [0143]); when the first UE selects a second resource for HARQ-ACK (Hybrid Automatic Repeat Request-Acknowledgement) based retransmission of the TB, the first UE selects the second resource such that the second resource is later than the first resource, and a time gap between the first resource and the second resource is larger than or equal to a first time duration (If retransmission is configured for the UE, the gNB needs to determine the retransmission resources and carry the resource allocation field for retransmissions in the DCI format. A different T-F resource pattern may be determined for the UE for retransmission. The procedure that the gNB determines the T-F resources for retransmissions may be the same as above for initial transmissions. And the same resource allocations fields as initial transmission may be carried in the DCI format; See [0176]) and the first UE transmits a SCI (Sidelink Control Information) and the TB on the first resource in a slot to a second UE (the UE sends a TB at most two times, including one initial transmission and one retransmission. The SCI in both transmissions includes the frequency resource location of both transmissions and the gap between the initial transmission and the retransmission; See [0422]), wherein the first UE derives or sets a time gap field in the SCI for indicating the time gap between the first resource and the second resource and the SCI indicates the first resource and the second resource (See [0422]).
The prior art of Guo et al. (U.S. PGPub 2020/0029318) teaches a time gap between the first resource and the second resource is larger than or equal to a first time duration (The time gap between the initial transmission and retransmission is 4 bits; See Table 1).
Claims 1-2, 5-7 and 14 appear to be novel and inventive because prior art fails to show or teach when the first UE selects a third resource for blind retransmission for the TB, the first UE selects the third resource such that a time gap between the first resource and the third resource is allowed to be smaller than the first time duration and the first UE transmits a SCI (Sidelink Control Information) and the TB on the first resource in a slot to a second UE, wherein the first UE derives or sets a time gap field in the SCI for indicating the time gap between the first resource and the third resource, and the SCI indicates the first resource and the third resource, in combination with the other limitations of the independent claim.
Claims 28-33 appear to be novel and inventive for reasons similar to claim 1 above.


Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/7/2021